240 F.3d 1333 (11th Cir. 2001)
UNITED STATES of America, Plaintiff-Appellee,v.Wade Anthony DRUMMOND, Defendant-Appellant.
No. 00-10768Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Feb. 8, 2001.Feb. 21, 2001

Appeal from the United States District Court for the Southern District of  Florida. (No. 99-00568-CR-DMM), Donald M. Middlebrooks, Judge.
Before EDMONDSON, HULL and FAY, Circuit Judges.
PER CURIAM:


1
Wade Anthony Drummond ("Drummond") appeals a conviction and 77-month sentence  imposed for his attempt to re-enter the United States after deportation in  violation of 8 U.S.C.  1326(a) and (b)(2). Drummond argues that the district  court erred when it denied his motion to dismiss the indictment on speedy trial  grounds and when it applied a 16-level sentencing enhancement based on the  finding that Drummond was previously convicted of an aggravated felony.


2
In considering the district court's determination that Drummond's speedy trial  rights were not violated, we review factual findings for clear error and  conclusions of law de novo. United States v. Taylor, 487 U.S. 326, 337, 108  S.Ct. 2413, 101 L.Ed.2d 297 (1988). We review the applicability of the U.S.S.G.   2L1.2(b)(1)(A) aggravated felony enhancement de novo. United States v.  Fuentes- Barahona, 111 F.3d 651, 652 (9th Cir.1997). Issues of constitutional  law are subject to plenary review. United States v. Lawson, 809 F.2d 1514, 1517  (11th Cir.1987). Upon review of the record and the parties' briefs, we find no  reversible error.


3
Drummond is a native and citizen of Jamaica who was deported from the United  States on September 24, 1998. On December 11, 1998, he attempted to re-enter the  United States by presenting a revoked resident alien card at the Miami  International Airport. He was detained by the Immigration and Naturalization  Service ("INS") at that time and transported to the Krome Detention Center in  Miami, Florida. Almost two months later, on February 4, 1999, a criminal  complaint was filed and a warrant issued for Drummond's arrest on charges of  illegal re-entry into the country after deportation. Drummond was then indicted  on February 9, 1999, on a single charge of attempted re-entry into the United  States following deportation, in violation of 8 U.S.C.  1326(a) and (b)(2).


4
Drummond filed a motion to dismiss the indictment, arguing that the United  States had violated his speedy trial rights under 18 U.S.C.  3161, et seq., by  not indicting him within thirty days of his arrest and detention by INS  officials. The United States did not oppose the motion, and the district court  dismissed the indictment on August 3, 1999.1 The United States re-indicted Drummond on the identical charge nine days later, and he filed a second motion  to dismiss on speedy trial grounds. The district court denied the motion,  finding that his arrest by immigration officials was an administrative or civil  detention that did not implicate the Speedy Trial Act.


5
After a bench trial, Drummond was convicted of violating 8 U.S.C.  1326(a) and  (b)(2). At his sentencing, the district court imposed a 16-level enhancement on  Drummond's offense level based on a finding that a prior conviction in New York  state court for menacing qualified as an aggravated felony as defined in 8  U.S.C.  1101(a)(43). Drummond appeals both the district court's denial of his  motion to dismiss indictment on speedy trial grounds and the 16-level sentencing  enhancement.


6
Drummond argues on appeal that the district court's determination that his  detention at Krome was an "administrative hold" that did not trigger the running  of the speedy trial clock was contrary to the law. Under the Speedy Trial Act,  18 U.S.C.  3161, et seq., federal authorities must indict an incarcerated  individual within 30 days of his arrest in connection with the offenses  specified in the indictment.2 More than 30 days elapsed from the time Drummond  was initially detained to the time he was indicted. Drummond contends that  because he was arrested and detained by INS officials for the identical reason  for which he was later indicted, i.e., for illegally re-entering the United  States after deportation, the thirty-day requirement in the Speedy Trial Act  runs from the date of his INS arrest and detention. We are not persuaded.


7
We recently considered and rejected similar arguments in United States v. Noel,  231 F.3d 833 (11th Cir.2000). In Noel, the defendant/appellant was taken into  custody by the INS after illegally reentering the United States following  deportation. More than thirty days elapsed from the time of his initial  detention before a federal grand jury returned an indictment against the  defendant charging him with illegally reentering the country in violation of 8  U.S.C.  1326(a). The defendant moved to dismiss the indictment on speedy trial  grounds, arguing that he was "arrested" for speedy trial purposes on the date he  was detained by the INS. The district court rejected his argument and we  affirmed.


8
In rejecting the defendant's arguments, we determined as a matter of first  impression in this Circuit that INS detentions preceding deportation are civil  in nature and do not trigger rights under the Speedy Trial Act.3 As such, the  time period for the Speedy Trial Act begins to run only "after an individual is  'accused,' either by an arrest and charge or by an indictment." Id. Because the  defendant in Noel had not been charged with violating 8 U.S.C.  1326(a) at the  time of his INS detention, the detention itself did not trigger the running of  the Speedy Trial Act. Id. (citing United States v. Reme, 738 F.2d 1156, 1162  (11th Cir.1984)(although defendant was detained by INS on October 21, the Speedy  Trial Act was not triggered until the following July when defendant was served  with a warrant issued pursuant to the indictment)). See also United States v.  Cepeda- Luna, 989 F.2d 353, 355-56 (9th Cir.1993)(Speedy Trial Act's 30-day  requirement does not apply when initial detention was civil in nature and  federal criminal charges were not filed at the time of the INS detention).


9
Similarly, in the instant case, Drummond was not charged with violating 8 U.S.C.   1326(a) and (b)(2) at the time of his initial detention by the INS. Rather,  INS officials took him into custody to await deportation proceedings. Because  the detention was civil in nature and federal criminal charges were not filed at  that time, we cannot apply the 30-day requirement of the Speedy Trial Act from  the moment Drummond was civilly arrested on December 11, 1998. It was only after  Drummond was arrested in connection with the criminal charge for which he was  actually indicted that the time limits of the Speedy Trial Act were triggered.  Accordingly, there is no violation of the Speedy Trial Act.


10
We have recognized a limited exception to the rule that INS detentions are civil  in nature and do not trigger the Speedy Trial Act. While routine INS detentions  incident to deportation will not trigger the Speedy Trial Act, a contrary result  may be warranted when deportations are used by the government as "mere ruses to  detain a defendant for later criminal prosecution." Noel, 231 F.3d at 836;  Cepeda- Luna, 989 F.2d at 357. To invoke this exception, however, we have placed  the burden on the detainee to establish that the "primary or exclusive purpose  of the civil detention was to hold him for future prosecution." See Noel, 231  F.3d at 836. Drummond has produced no evidence in this action to demonstrate  that his civil detention was a ruse to hold him for later prosecution or that  the detention served any purpose other than to facilitate his deportation.


11
We turn now to Drummond's argument that the district court erred by applying a  16- level enhancement to his offense level based on the court's finding that  Drummond was previously convicted of an aggravated felony. Section  2L1.2(b)(1)(A) of the Sentencing Guidelines allows for a 16-level enhancement  when a defendant who unlawfully enters the United States has previously been  deported after being convicted of an aggravated felony. The application notes  for this provision adopt the definition of "aggravated felony" provided at 8  U.S.C.  1101(a)(43), which includes "crime of violence ... for which the term  of imprisonment [sic] at least one year...."


12
According to the PSI, Drummond had a prior conviction in a New York state court  for menacing, a Class A misdemeanor with a maximum of one year's imprisonment  under New York law, for which he was actually sentenced to one year of  imprisonment. Based on his prior conviction for menacing, the district court  enhanced Drummond's base offense level in accordance with 2L1.2(b)(1)(A).


13
Although Drummond argues that it is unclear whether his prior conviction for  menacing falls within the statutory definition of aggravated felony, i.e., a  crime of violence for which the term of imprisonment is at least one year, we  have little trouble in so concluding. "Crimes of violence" include offenses that  have as an element the use, attempted use, or threatened use of physical force  against the person or property or another. 18 U.S.C.  16. A person is guilty of  menacing under New York law when he intentionally places or attempts to place  another in fear of physical injury, serious injury, or death by displaying a  deadly weapon or instrument. N.Y. Stat.  120.14.4 The undisputed facts  underlying Drummond's menacing conviction are as follows:


14
On May 28, 1997, the defendant attempted to throw his wife off a second floor  balcony. On May 29, 1997, the defendant again threatened to do harm to his  wife and children. According to the police report, on July 9, 1997, the  defendant held a firearm to his girlfriend's head and threatened to kill her  and the kids if she opened the door and called police.


15
We are convinced that Drummond's prior conviction for menacing clearly satisfies  the "crime of violence" component of the definition of aggravated felony.  Moreover, we have held that for purposes of  2L1.2(b)(1)(A), the length of the  sentence actually imposed determines whether crimes of violence constitute  aggravated felonies. United States v. Maldonado-Ramirez, 216 F.3d 940, 944 (11th  Cir.2000); United States v. Guzman-Bera, 216 F.3d 1019, 1020 (11th Cir.2000).  Because Drummond was sentenced to a year imprisonment, the New York conviction  for menacing qualified as an aggravated felony, and the district court did not  err in applying the 16-level sentencing enhancement.


16
AFFIRMED.



NOTES:


1
 Although the Order dismissing the indictment against Drummond did not  specifically state whether the dismissal was with or without prejudice, it  appears that the indictment was dismissed based on the government's agreement  that it be dismissed without prejudice. The Order of dismissal provided that the  government had "no objection to the court granting the motion without  prejudice." Moreover, the district court, in its subsequent Order denying  Drummond's motion to dismiss the second indictment, stated that the factors  outlined in 18 U.S.C.  3162(a)(1) weighed in favor of a finding that the first  indictment was dismissed without prejudice. Drummond has not challenged this  finding on appeal.


2
 The Act provides in relevant part, that:
Any ... indictment charging an individual with the commission of an offense  shall be filed within thirty days from the date on which such individual was  arrested or served with a summons in connection with such charges.
18 U.S.C.  3161(b).


3
 The language of the Speedy Trial Act also compels the conclusion that its  provisions were not intended to apply to INS detentions. The text of the statute  specifically provides that the Act's 30-day requirement applies to indictments  issued in connection with the offense for which a defendant was arrested. 18  U.S.C.  3162(b). The Act further defines "offense" as any federal criminal  offense. 18 U.S.C.  3161(b). An arrest and detention pursuant to a deportation  proceeding is not an arrest for a federal criminal offense; rather it is a  purely civil action to determine eligibility to remain in this country, even  though the act of entering and remaining unlawfully in this country is itself a  federal offense. INS v. Lopez-Mendoza, 468 U.S. 1032, 1038, 104 S.Ct. 3479, 82  L.Ed.2d 778 (1984).


4
 Specifically, New York Penal Law Section 120.14 provides that a person is guilty  of menacing when:
1. He or she intentionally places or attempts to place another person in  reasonable fear of physical injury, serious physical injury or death by  displaying a deadly weapon, dangerous instrument or what appears to be a pistol,  revolver, rifle, shotgun, machine gun or other firearm; or
2. He or she repeatedly follows a person or engages in a course of conduct or  repeatedly commits acts over a period of time intentionally placing or  attempting to place another person in reasonable fear of physical injury,  serious physical injury, or death;
3. He or she commits the crime of menacing in the third degree in violation of  that part of a duly served order of protection, or such order which the  defendant has actual knowledge of because he or she was present in court when  such order was issued, pursuant to article eight of the family court act,  section 530.12 of the criminal procedure law, or an order of protection issued  by a court of competent jurisdiction in another state, territorial or tribal  jurisdiction; which directed the respondent to stay away from the person or  persons on whose behalf the order was issued.